Ford, Judge:
The proper basis for dutiable purposes of one Packetron High-Speed Continuous Motion Pouch Machine covered by the above appeal for a reappraisement is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED, subject to approval by the court:
1. The merchandise covered by this case consists of one Packetron High-Speed Continuous Motion Pouch Machine (less Nu-Roll Web Splicer), exported after February 27, 1958, the effective date of Section 2 of the Customs Simplification Act of 1956.
*9482. Said merchandise is not identified in the final list published by the Secretary of the Treasury in TD 54521, pursuant to said Customs Simplification Act of 1956.
8. At the time of exportation to the United States, the market value or price at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings or whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was Canadian $60,600 including American goods returned amounting to U.S. $923.50 and U.S. $1,725.65, plus engineering expenses amounting to Canadian $72,000.
4. This appeal is submitted upon this stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the Packetron High-Speed Continuous Motion Pouch Machine and that said value is Canadian $60,600 less American goods returned amounting to United States $923.50 and United States $1,725.65, plus engineering expenses amounting to Canadian $72,000, packed.
Judgment will be entered accordingly.